DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-11, 13-20 are allowed. Claims 9 and 12 have been canceled.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a plurality of battery modules electronically connected to each other, each battery module comprising a plurality of cylindrical cells, a module housing, a bus bar, a current collecting plate assembly, a guide coupling structure having a coupling protrusion and a guiding groove formed on an outer surface of the external wall of the module housing, wherein each current collecting plate assembly comprises a first current collecting plate mounted on an upper part of the module housing, and a second current collecting plate mounted on a lower part of the module housing, wherein each coupling protrusion of each battery module extends through a hole of the second current collecting plate.
 The closest art is Jung (KR20140008123A) of record, Cheonnan (CN105226211) of record, and Motokawa (US20170200926 A1).
Jung teaches a plurality of battery modules (Jung pg. 2 lines 66-68), each battery module comprising: a plurality of battery cells “C” (Jung pg. 2 lines 69-73), the batteries cells “C” being cylindrical (Fig. 1 “C”), a module housing holder “100” (Jung pg. 5-6 lines 205-207), a bus bar “310” (Fig. 7), a current collecting plate assembly “320” comprising first (top) current collecting plate “321” and second (bottom) current collecting plate “321” (Fig. 7) and a guide coupling structure “200” (pg. 8 lines 313-324) having a coupling protrusion “211” (pg. 8 lines 315-317) and a coupling groove “212” (pg. 8 lines 322-324), reading on a guiding groove, formed on an outer surface of the external wall of the respective module housing “100” (Fig. 1) so as to guide an 

    PNG
    media_image1.png
    608
    740
    media_image1.png
    Greyscale

Jung Annotated Fig. 7
Cheonnan teaches a current collector with a vertical extension part “25” coming up from a bottom plate creating a gap through which a coupling protrusion can extend. However, this gap cannot reasonably be considered a hole through which a coupling protrusion extends through.
Motokawa teaches a battery module comprising a coupling protrusion “39” that protrudes through a top current collecting plate “13” and rests against a metal plate “31” of a battery pack above (Motokawa Fig. 20). However, Motokawa does not provide for a guiding groove of the coupling structure corresponding to the coupling protrusion, and further does not extend through the second (bottom) current collecting plate. Further since the protrusion extends to connect vertically connected battery modules it does not extend from an outer wall of the housing and is not compatible with the side wall protrusions of Jung. 
The prior art does not teach the coupling protrusion extending through a hole in the second current collecting plate and does not provide motivation for adding this structure.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious a plurality of battery modules, each comprising a plurality of cylindrical cells, a module housing, a bus bar, a current collecting plate assembly, a guide coupling structure having a coupling protrusion and a guiding groove formed on an outer surface of the external wall of the module housing, wherein each current collecting plate assembly comprises a first current collecting plate mounted on an upper part of the module housing, and a second current collecting plate mounted on a lower part of the module housing, wherein each coupling protrusion of each battery module extends through a hole of the second current collection plate when taken with all of the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722